Exhibit 10.1
 
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933 (“THE ACT”), NOR UNDER APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT
BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND STATE LAWS, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.


ISSUE DATE:      __________, 2009


LENDER:    ______________________________


PRINCIPAL SUM:   $_____________




ACCREDITED MEMBERS, INC.
10.0 % CONVERTIBLE PROMISSORY NOTE


1.             PROMISE TO PAY


1.1           Promise to Pay - FOR VALUE RECEIVED, ACCREDITED MEMBERS, INC., a
Colorado corporation (the “Company”), promises to pay to the order of the Lender
on the Maturity Date the Principal Sum set forth above.  Interest at the rate of
10.0% per annum on the Principal Sum will be compounded monthly and payable on
the 15th day of each month following the month of accrual.  This 10.0%
Convertible Promissory Note (the “Note”) is one in a series of Notes being
issued in the same offering, and is issued pursuant to that certain Subscription
Agreement dated _________, 2009 between the Company and Lender (the
“Subscription Agreement”).


1.2  Maturity Date - The Maturity Date of this Note is five years from the Issue
Date.  The Company shall pay the Principal Sum outstanding to the Lender in
lawful money of the United States of America on the Maturity Date at the address
of the Lender set forth below  or such other address as the Lender designates by
written notice to the Company prior to the payment being made.  Accrued interest
shall be paid monthly in arrears, by the 15th day of the following calendar
month.


1.3  Prepayment.  This Note may be pre-paid in whole or in part without penalty
at any time after the Company’s common stock trades at or above (or has a
reported bid price at or above) $0.60 per share for more than 20 consecutive
trading days, with a cumulative trading volume of at least 500,000 shares traded
during such 20-day period; provided, however, that the Company must provide at
least 14 days’ written notice to Lender of the Company’s intent to prepay.


1.4  Events of Default - The whole of the Principal Sum or the balance remaining
unpaid, together with any accrued and unpaid interest may, at the option of the
Lender, become immediately due and payable upon the occurrence of any of the
following events (each event being called an “event of default”):
 
 

 

--------------------------------------------------------------------------------


(a)  
the Company defaults in payment of the Principal Sum on the Maturity Date and
the default continues for 30 days after written notice of the default to the
Company by the Lender;



(b)  
the Company defaults in payment of accrued interest for 90 days and the default
continues for 60 days after written notice of the default to the Company by
Lender;



(c)  
the Company defaults in the performance or observance of any other covenant or
condition of the Note and the default continues for 90 days after written notice
of the default to the Company by the Lender;



(d)  
an order is made for the winding-up of the Company; a petition is filed by or
against the Company; an assignment for the benefit of creditors is made by the
Company; a receiver or agent is appointed in respect of the Company under any
bankruptcy or insolvency legislation, or by or on behalf of a secured creditor
of the Company; or an application is made under the United States Bankruptcy
Code or any successor or similar legislation;



(e)  
the Company ceases to carry on its business or disposes of substantially all of
its assets; or



(f)  
the Company takes any corporate proceedings for its dissolution or liquidation.





2.             CONVERSION BY LENDER


2.1           Conversion by Lender - The Principal Sum of this Note, together
with any unpaid interest thereon, will be convertible by the Lender, upon notice
being given by the Lender to the Company in the manner specified in subsection
2.2 below, into fully paid, non-assessable shares of the Company's common stock
at a price (the “Conversion Price”) of:  (i) $0.30 per share if the notice of
conversion is received prior to the close of the third consecutive calendar
month in which the Company is cash flow positive; (ii) $0.60 per share if the
notice of conversion is received after the close of the third consecutive
calendar month in which the Company is cash flow positive.  The Conversion Price
is subject to adjustment under section 4 below.  The shares of common stock
issued upon conversion will be recorded on the books of the Company as of the
Conversion Date in the name of the Lender or its nominee, and will rank pari
passu with the issued and fully paid shares of the Company of the same class
outstanding on the Conversion Date, and the Lender will accordingly be entitled
to any dividends or other distributions declared, made, or paid on or after such
Conversion Date.  If the number of shares to be issued to the Lender on
conversion of this Note is not a whole number, then the number of the shares
shall be rounded down to the nearest whole number.
 
 

 

--------------------------------------------------------------------------------


2.2           Conversion Procedures.  The Lender may exercise its right of
conversion by:


 
(a)
delivering by hand or by registered mail to the principal office of the Company
as set out on page 1 hereof, or to such other address as the Company may from
time to time in writing advise, a Notice of Conversion in the form attached as
“Schedule A” hereto, such Notice to be received by the Company on or before the
Maturity Date and prior to repayment by the Company.  The date on which the
Notice is received by the Company is herein called the “Conversion Date”; and



 
(b)
surrendering this Note to the Company in exchange for a certificate for the
appropriate number of shares.  Surrender of the Note by the Lender to the
Company shall be a good and sufficient discharge to the Company, subject to the
delivery of a share certificate for the appropriate number of Shares, of the
debt evidenced by this Note or of any lesser amount converted and, if less than
the full amount of debt represented by the Note is converted, the Company shall
deliver to the Lender a replacement Note representing the balance of the debt
which remains outstanding;  and



 
(c)
delivering to the Company an investment representation letter sufficient to
permit the Company to issue the shares deliverable upon conversion in a manner
believed to be exempt from registration under the Act.

 
 



2.3. Payment Obligation Ceases.  The obligation of the Company to repay the
Principal Sum of the Note and pay interest on the Note or any portion thereof,
as applicable, shall cease on the Conversion Date as to the amount of the
Principal Sum and accrued interest which is converted to  shares of common stock
pursuant to Section 2.2.


3.             AVAILABLE AUTHORIZED CAPITAL


3.1           The Company will, at all times after the Company increases its
authorized capital such that sufficient shares of Common Stock are available for
issuance upon conversion,  while this Note is outstanding, keep available shares
of authorized and unissued common stock sufficient to enable the Principal Sum
evidenced by this Note from time to time outstanding and unconverted, to be
converted to shares of common stock in accordance with this Note.


3.2           The Company represents and warrants that the shares of common
stock issuable upon conversion or in payment of the Note, when issued in
compliance with the terms of this Note, will be validly issued, fully paid and
non-assessable shares of common stock of the Company, and will be free of any
liens, charges or encumbrances.


4.             ADJUSTMENT OF CONVERSION PRICE AND SHARES


4.1           If the Company shall at any time subdivide its outstanding common
stock by recapitalization, reclassification or split-up thereof, the number of
shares of common stock subject to this Note immediately prior to such
subdivision shall be proportionately decreased, and if the Company shall at any
time combine the outstanding common stock by recapitalization, reclassification
or combination thereof, the number of shares of common stock underlying this
Note immediately prior to such combination shall be proportionately
increased.  Any corresponding adjustment to the Conversion Price shall become
effective at the close of business on the record date for such subdivision or
combination.
 
 

 

--------------------------------------------------------------------------------


4.2           In the event of a dividend (other than in shares of common stock
of the Company), the proposed dissolution or liquidation of the Company, or any
corporate separation or division, including, but not limited to, a split-up,
split-off or spin-off, or a merger or consolidation of the Company with another
corporation, or the sale of all or substantially all of the assets of the
Company, the Board may provide that the Lender will have the right to convert
this Note (at its then current Conversion Price) solely for the kind and amount
of shares of stock and other securities, property, cash or any combination
thereof receivable upon such dissolution, liquidation, corporate separation or
division, or merger or consolidation by a holder of the number of shares of
common stock for which this Note might have been exercised immediately prior to
such dissolution, liquidation, corporate separation or division, or merger or
consolidation.
 
4.3           The preceding paragraph will not apply to a merger or
consolidation in which the Company is the surviving corporation and shares of
common stock are not converted into or exchanged for stock, securities of any
other corporation, cash or any other thing of value.  Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of common stock
(excluding a change in par value, or from no par value to par value, or any
change as a result of a subdivision or combination, but including any change in
such shares into two or more classes or series of shares), the Board may provide
that the Lender will have the right to convert this Note solely for the kind and
amount of shares of stock and other securities (including those of any new
direct or indirect parent of the Company), property, cash or any combination
thereof receivable upon such reclassification, change, consolidation or merger
by the holder of the number of shares of common stock into which this Note might
have been converted.


4.4           To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments will be made in good faith by the
Board.


4.5           Except as expressly provided in this Note, the Lender will have no
rights by reason of any subdivision or consolidation of shares of stock of any
class, or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, or by reason of any dissolution,
liquidation, merger, or consolidation or spin-off of assets or stock of another
corporation; and any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will not affect, and
no adjustment will be made with respect to, the number or price of shares of
common stock subject to this Note. The issuance of this Note will not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structures, or to merge or consolidate, or to dissolve, liquidate, or sell or
transfer all or any part of its business or assets.
 
 

 

--------------------------------------------------------------------------------


5.             REGISTERS OF THE COMPANY/MONTHLY FINANCIAL INFORMATION


5.1           Maintenance of Registers.  The Company shall, at all times while
this Note is outstanding, cause to be kept by and at the principal office of the
Company, registers in which will be entered the Lender's name and address and
particulars of this Note held by it.  No transfer, exchange or conversion of
this Note will be valid unless made by the Lender or its administrators or other
legal representatives or its attorney duly appointed by an instrument in writing
unless in form and execution satisfactory to the Company acting reasonably upon
compliance with such requirements as are set out in this Note, and such other
requirements as the Company acting reasonably may prescribe, and unless the
transfer has been duly entered on one of the appropriate registers or noted on
this Note by the Company or other registrar.


5.2           Inspection of Registers.  The registers referred to above will at
all reasonable times be open for inspection by the Lender.


5.3           Transfer on Registers.  Subject to restrictions under the
Securities Act of 1933 and similar laws, the Lender may at any time and from
time to time have this Note transferred at any of the places at which a register
is kept pursuant to the provisions of this section, in accordance with such
reasonable regulations as the Company may prescribe.


5.4           Financial Information to be Provided to Lender.  Until the Company
becomes subject to the reporting requirements under the 1934 Act, the Company
will provide to Lender by the 15th of each calendar month that this Note is
outstanding a balance sheet and profit/loss statement for the preceding calendar
month.


6.             GENERAL


6.1           Ownership of Note - The Company will not be charged with notice of
nor be bound to see to the execution of any trust, whether expressed, implied or
constructive, in respect of this Note and the Company may transfer this Note on
the direction of the Lender whether named as trustee or otherwise, as though
that person were the beneficial owner.


6.2           Notice and Other Instruments - Any notice, demand or other
communication required or permitted to be given to a party must be in writing
and must be sent, if to the Company, as follows:


c/o Theresa M. Mehringer, Esq.
Burns, Figa & Will, P.C.
6400 S. Fiddlers Green Circle, Suite 1000
Greenwood Village, Colorado  80111


or if to Lender, to the address set forth on the Company’s books and
records.  The notice must be:


 
(a)
personally delivered to that party; or

 
 

 

--------------------------------------------------------------------------------


 
(b)
except during a period of strike, lock-out or other postal disruption, sent by
registered mail, postage prepaid to the address of that party set forth on the
signature page; or



 
(c)
sent by telegraph, telecopier, telex or facsimile, e-mail, or similar
communication tested prior to sending and confirmed by prepaid registered or
certified mail to the address of that party set forth on the signature page;



and will be deemed to have been received by that party on the earliest of the
date of delivery under paragraph (a), the actual date of receipt where mailed
under paragraph (b) and the day following the date of communication (otherwise
than by U.S Postal Service mail) under paragraph (c).  Any party may give
written notice to the other party of a change of address to some other address,
in which event any communication must thereafter be given to that party, at the
last such changed address of which the party communicating has received written
notice.


6.3           Headings - Headings to the sections, paragraphs, subparagraphs and
clauses of this Note have been inserted for convenience of reference only, and
are not to affect its construction.


6.4           Governing Law - This Note and the rights, remedies, powers,
covenants, duties and obligations of the parties will be construed in accordance
with and governed by the laws of the State of Colorado and the federal laws of
the United States.


6.5           Arbitration - Any controversy, claim, dispute and matters of
difference with respect to this Agreement and the transactions contemplated by
it must be resolved through submission to arbitration in Denver, Colorado
according to the rules and practices of the American Arbitration Association
from time to time in force.


6.6           Severability - If any provision of this Note is or becomes
invalid, illegal or unenforceable in any respect, that fact will not affect the
validity, legality or enforceability of the remaining provisions of this Note or
any valid, legal or enforceable parts of the impugned provision.


6.7           Binding on Successors – This Note will inure to the benefit of and
be binding upon each of the parties and their respective heirs, executors,
administrators, successors and permitted assigns.


6.8           Amendment and Waiver – This Note may not be amended, waived,
discharged or terminated except by a document executed by the party against whom
enforcement of the amendment, waiver, discharge or termination is sought.


6.9.           Compliance with Securities Laws -  The holder of this Note
acknowledges that this Note is being acquired solely for the holder’s own
account and not as a nominee for any other party, and for investment, and that
the holder shall not offer, sell or otherwise dispose of this Note except in
accordance with applicable law.  This Note, any Note issued in substitution or
replacement therefore, and any shares of common stock for which this Note is
converted shall be stamped or imprinted with a legend in substantially the
following form unless such shares are registered under the 1933 Act prior to
their issuance:
 
 

 

--------------------------------------------------------------------------------


 
 
 
The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “1933 Act”), and are “restricted securities” as that
term is defined in Rule 144 under the 1933 Act.  The shares may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from
registration under the 1933 Act, the availability of which is to be established
to the satisfaction of the Company.
 





6.10           Entire Agreement – This Note and the related Subscription
Agreement between the Company and the Lender, set forth the entire agreement and
understanding of the Company and the Lender with respect to the loan and
supersedes all prior oral and written agreements, undertakings and
understandings.
 
 

  ACCREDITED MEMBERS, INC.          
Date
By:
      Title:                    

 
 
ACKNOWLEDGED AND AGREED TO this _____ day of __________________ 2009.


 
 

        Lender Signature             Lender Name:        Lender Address:        
                Email:      

 
 


                                                                       
                                                                      



--------------------------------------------------------------------------------




                                                                        


“SCHEDULE A”


10.0% CONVERTIBLE PROMISSORY NOTE
CONVERSION NOTICE


The undersigned holder of an 10.0% Convertible Promissory Note (the “Note”)
issued by Accredited Members, Inc. (the “Company”), hereby exercises its option
to convert $__________________ of the Principal Sum of its Note, into Shares of
the Company’s common stock at the Conversion Price of $_____ per Share (subject
to adjustments as provided in the Note).




DATED the ____ day of _________________ 20___.



 

 

        [NAME OF LENDER]      

 
 




 

By:      
Authorized Signatory
 

 
 
 
 
 
 
 
 
                                                              

--------------------------------------------------------------------------------

